DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to the preliminary amendment filed 11/22/2022.  Claims 10-20 are pending while claims 1-9 are canceled.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “second annular pipe…wrap around the first annular pipe” in claim 1, lines 12-14, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2011/0030402 to Shinya et al. (Shinya) in view of JP 2007078282 to Sai (Sai).
In reference to claim 10, Shinya teaches a refrigeration apparatus (FIG. 1-18) configured to perform cooling through a refrigeration cycle (FIG. 3) using a refrigerant (inherent in a vapor compression cycle depicted in FIG. 3), the refrigeration apparatus comprising a door (3, FIG. 1-18); a box section (2, FIG. 1-18) comprising a circumferential edge section (5, FIG. 1-18) that faces an outer circumferential portion of the door (3, FIG. 1-8) with the door closed, wherein an interior of the box section is cooled by the refrigerant (inherent in a refrigerator depicted in FIG. 1-18); packing (34, FIG. 1-18) configured to be held between the outer circumferential portion of the door and the circumferential edge section with the door closed; and a plurality of pipes (151, FIG. 1-3) disposed so as to be aligned along a surface of the circumferential edge section (FIG. 1-2), the plurality of pipes circulating the refrigerant that is warmed by a compressing action of a compressor (101 and 102, FIG. 3), wherein the plurality of pipes (151, FIG. 1-2) comprise a first annular pipe (103, FIG. 1-3) and a second annular pipe (203, FIG. 1-3) that is disposed in such a manner as to be superposed on an outer circumferential side of the first annular pipe (par 0048), but does not teach that the second annular pipe wraps around the first annular pipe.  Sai teaches a refrigerator (FIG. 1-6) wherein the second annular pipe (70, FIG. 5) wraps around the first annular pipe (70F, FIG. 5) in order to exchange heat continuously and more efficiently with the door and prevent condensation on the surface of the door (par 0001 and 0038-0040).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Shinya, to have the second annular pipe wrapped around the first annular pipe, as taught by Sai, in order to exchange heat 
	In reference to claim 11, Shinya and Sai teach the system as explained in the rejection of claim 10, and Shinya additionally teaches wherein the plurality of pipes are disposed in such a manner that an outer circumferential edge of the plurality of pipes surrounds an outer circumferential edge of the packing when seen from a front surface side (FIG. 1-2).
In reference to claim 12, Shinya and Sai teach the system as explained in the rejection of claim 10, and Shinya additionally teaches wherein the packing configured to be held between the outer circumferential portion of the door and the circumferential edge section with the door closed is provided on the circumferential edge section (FIG. 1-2).
In reference to claim 13, Shinya and Sai teach the system as explained in the rejection of claim 10, and Shinya additionally teaches wherein the plurality of pipes are in (thermal) contact with each other (FIG. 1-2). 
In reference to claim 14, Shinya and Sai teach the system as explained in the rejection of claim 10, and Sai teaches wherein the box section comprises an inner box section and an outer box section that covers the inner box section, and the box section further comprises a metallic plate member that is fixed to an inner surface of the circumferential edge section and an inner surface of the outer box section, the inner surface of the outer box section being located on a side facing the circumferential edge section (FIG. 3). 
In reference to claim 15, Shinya and Sai teach the system as explained in the rejection of claim 10, and Sai teaches wherein the plurality of pipes are in contact with the metallic plate member that is located on an inner surface side of the circumferential edge section (FIG. 3).

In reference to claim 17, Shinya and Sai teach the system as explained in the rejection of claim 10, and Sai teaches wherein the metallic plate member extends to an area where the packing is held between the outer circumferential portion of the door and the circumferential edge section (FIG. 3).  
In reference to claim 18, Shinya and Sai teach the system as explained in the rejection of claim 10, and Shinya additionally teaches wherein the plurality of pipes (151, FIG. 1-2) are in contact with an inner surface of the circumferential edge section (FIG. 1-2).
In reference to claim 19, Shinya and Sai teach the system as explained in the rejection of claim 18, and Sai additionally teaches wherein the box section comprises an inner box section and an outer box section that covers the inner box section, and in the plurality of pipes, a pipe located on a side facing the outer box section is in contact with the inner surface of the outer box section (FIG. 3).
In reference to claim 20, Shinya and Sai teach the system as explained in the rejection of claim 10, and Shinya additionally teaches wherein the plurality of pipes (FIG. 151) individually belong to a plurality of refrigeration circuits (100 and 200, FIG. 3) that are independent of each other (FIG. 1-3). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See attached form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FILIP ZEC whose telephone number is (571)270-5846. The examiner can normally be reached Mon - Fri; 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JD Fletcher can be reached on 5712705054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FILIP ZEC/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
2/26/2022